       Case 3:19-cv-01628-RV-HTC Document 15 Filed 09/16/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA

                         Civil Case Number: 3:19-cv-01628-RV-HTC

                                                 :
Robert Mays, Annie Reddick, Mark Deemer,         :
Ron Duncan, Pamela Pyles Linkhart, Ronald        :
Miller, Wayne Paris, Robert Shirley, Curtis      :
Whitesel, Cindy Anderson, Paulette Craft,        :
Christiane Francois, Maria Korolyzen, Richard    :
Steven Lawrence, Frank Moncelli, Felix Ortiz,    :
Gail and Barth Satuloff,                         : Civil Action No.: 3:19-cv-01628-RV-HTC
                                                 :
                      Plaintiffs,                :
       v.                                        :                                                 (
                                                 :                                                 D
First Choice Payment Solutions G.P. d/b/a        :                                                 R
Sekure Merchant Solutions,                       :                                                 H
                                                 :
                                                 :
                      Defendant.                 :

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: September 16, 2019

                                                  Respectfully submitted,

                                                  By: _/s/ Sergei Lemberg _________
                                                    Sergei Lemberg, Esq.
                                                    LEMBERG LAW, L.L.C.
                                                    43 Danbury Road, 3rd Floor
                                                    Wilton, CT 06897
                                                    Telephone: (203) 653-2250
                                                    Facsimile: (203) 653-3424
       Case 3:19-cv-01628-RV-HTC Document 15 Filed 09/16/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court Northern District of
Florida Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                           By_/s/ Sergei Lemberg_________

                                                  Sergei Lemberg
